      Case 3:18-md-02843-VC Document 503 Filed 08/25/20 Page 1 of 4



 GIBSON, DUNN & CRUTCHER LLP                        GIBSON, DUNN & CRUTCHER LLP
 Orin Snyder (pro hac vice)                         Deborah Stein (SBN 224570)
   osnyder@gibsondunn.com                             dstein@gibsondunn.com
 200 Park Avenue                                    333 South Grand Avenue
 New York, NY 10166-0193                            Los Angeles, CA 90071-3197
 Telephone: 212.351.4000                            Telephone: 213.229.7000
 Facsimile: 212.351.4035                            Facsimile: 213.229.7520

 Kristin A. Linsley (SBN 154148)                    Joshua S. Lipshutz (SBN 242557)
   klinsley@gibsondunn.com                            jlipshutz@gibsondunn.com
 Martie Kutscher (SBN 302650)                       1050 Connecticut Avenue, N.W.
   mkutscherclark@gibsondunn.com                    Washington, DC 20036-5306
 555 Mission Street, Suite 3000                     Telephone: 202.955.8500
 San Francisco, CA 94105-0921                       Facsimile: 202.467.0539
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc.


                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION


                                                      CASE NO. 3:19-CV-04591-VC
IN RE: FACEBOOK, INC. CONSUMER
PRIVACY USER PROFILE LITIGATION,                      DEFENDANT FACEBOOK, INC.’S
                                                      NOTICE OF MOTION AND MOTION TO
                                                      DISMISS PLAINTIFFS NAOMI BUTLER
This document relates to:                             AND PETER CHRISTLEY AND MOTION
                                                      TO STRIKE FROM SACC CLAIMS THAT
ALL ACTIONS                                           HAVE BEEN DISMISSED WITH
                                                      PREJUDICE

                                                      Judge: Hon. Vince Chhabria
                                                      Courtroom 4, 17th Floor
                                                      Hearing Date: November 5, 2020
                                                      Hearing Time: 10:00 a.m.




  DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS NAOMI BUTLER AND PETER
       CHRISTLEY AND MOTION TO STRIKE FROM SACC CLAIMS THAT HAVE BEEN DISMISSED WITH PREJUDICE
                                       CASE NO. 3:19-CV-04591-VC
      Case 3:18-md-02843-VC Document 503 Filed 08/25/20 Page 2 of 4


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE THAT on Thursday, November 5, 2020 at 10:00 a.m., or as soon

thereafter as the matter may be heard before the Honorable Vince Chhabria of the United States District

Court for the Northern District of California in the San Francisco Courthouse, Courtroom 4, 17th Floor,

450 Golden Gate Avenue, San Francisco, California 94102, Defendant Facebook, Inc. will and hereby

does move for an order dismissing Plaintiffs Naomi Butler and Peter Christley’s claims from the Sec-

ond Amended Consolidated Complaint. This motion is brought the under the doctrine forum non con-

veniens, see Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 60–61 (2013),

and Federal Rule of Civil Procedure 12(b)(6) based on the parties’ choice-of-law clause, Richards v.

Lloyds of London, 135 F.3d 1289, 1292–94 (9th Cir. 1998) (en banc). In addition, Defendant Facebook,

Inc. moves under Federal Rule of Civil Procedure 12(f) to strike from the Second Amended Consoli-

dated Complaint causes of action that this Court dismissed with prejudice.

       This Motion is based on this Notice of Motion and Motion, the accompanying Memorandum

of Law, the papers on file in this case, any oral argument that may be heard by the Court, and any other

matters that the Court deems appropriate.




  DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS NAOMI BUTLER AND PETER
       CHRISTLEY AND MOTION TO STRIKE FROM SACC CLAIMS THAT HAVE BEEN DISMISSED WITH PREJUDICE
                                       CASE NO. 3:19-CV-04591-VC
     Case 3:18-md-02843-VC Document 503 Filed 08/25/20 Page 3 of 4



DATE: August 25, 2020                   Respectfully submitted,

                                        GIBSON, DUNN & CRUTCHER, LLP

                                        By: /s/ Orin Snyder
                                        Orin Snyder (pro hac vice)
                                        osnyder@gibsondunn.com
                                        GIBSON, DUNN & CRUTCHER LLP
                                        200 Park Avenue
                                        New York, NY 10166-0193
                                        Telephone: 212.351.4000
                                        Facsimile: 212.351.4035

                                        Deborah Stein (SBN 224570)
                                        dstein@gibsondunn.com
                                        GIBSON, DUNN & CRUTCHER LLP
                                        333 South Grand Avenue
                                        Los Angeles, CA 90071-3197
                                        Telephone: 213.229.7000
                                        Facsimile: 213.229.7520

                                        Joshua S. Lipshutz (SBN 242557)
                                        jlipshutz@gibsondunn.com
                                        GIBSON, DUNN & CRUTCHER LLP
                                        1050 Connecticut Avenue, N.W.
                                        Washington, DC 20036-5306
                                        Telephone: 202.955.8500
                                        Facsimile: 202.467.0539

                                        Kristin A. Linsley (SBN 154148)
                                        klinsley@gibsondunn.com
                                        Martie Kutscher (SBN 302650)
                                        mkutscherclark@gibsondunn.com
                                        GIBSON, DUNN & CRUTCHER LLP
                                        555 Mission Street, Suite 3000
                                        San Francisco, CA 94105-0921
                                        Telephone: 415.393.8200
                                        Facsimile: 415.393.8306

                                        Attorneys for Defendant Facebook, Inc.




 DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS NAOMI BUTLER AND PETER
      CHRISTLEY AND MOTION TO STRIKE FROM SACC CLAIMS THAT HAVE BEEN DISMISSED WITH PREJUDICE
                                      CASE NO. 3:19-CV-04591-VC
      Case 3:18-md-02843-VC Document 503 Filed 08/25/20 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I, Orin Snyder, hereby certify that I caused the foregoing document to be electronically filed

via the Court’s CM/ECF system.



DATED: August 25, 2020                               /s/ Orin Snyder
                                                     Orin Snyder




  DEFENDANT FACEBOOK, INC.’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS NAOMI BUTLER AND PETER
       CHRISTLEY AND MOTION TO STRIKE FROM SACC CLAIMS THAT HAVE BEEN DISMISSED WITH PREJUDICE
                                       CASE NO. 3:19-CV-04591-VC
